J-S47002-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                                       :
          v.                           :
                                       :
                                       :
DYLLON LEE POWELL,                     :
                                       :
                Appellant              :     No. 991 WDA 2017

             Appeal from the Judgment of Sentence June 9, 2017
    In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000426-2017

BEFORE: OLSON, J. MCLAUGHLIN, J. and STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:
                                    FILED NOVEMBER 2, 2018

      I join the Majority Memorandum. I write separately only to comment

that Appellant’s position – that he should be released after his escape

because the Pennsylvania State Police did not look hard enough for him – is

classic chutzpah.1




1 Chutzpah, a Yiddish term, has been defined as gall or nerve, such as
exhibited in the boy who killed his parents and then begged the court for
mercy because he was an orphan.



* Retired Senior Judge assigned to the Superior Court.